TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00409-CR


David Bryan Ballard, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-103-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw as counsel. 
In the motion, counsel states that he has been sued in federal court by appellant.  He also states that
appellant has indicated that he wishes to represent himself on appeal.  
The motion to withdraw is dismissed.  The appeal is abated and the cause is remanded
to the district court.  Upon remand, that court shall promptly conduct a hearing at which appellant
shall be admonished of the disadvantages of self-representation and evidence shall be developed as
to whether appellant's decision to relinquish the benefits of counsel is knowingly and voluntarily
made.  If appellant persists in his request to dismiss counsel, the district court shall allow counsel
to withdraw from the cause and make available to appellant a copy of the appellate record. 
Appellant will have thirty days from the date of the hearing to file a pro se brief with the Clerk of
this Court.  If appellant wishes to continue to be represented by counsel, the court shall immediately
appoint substitute counsel.  Counsel's brief will be due thirty days after the date of appointment.
A supplemental record, including a transcription of the court reporter's notes and
copies of all orders entered by the district court, shall be filed with the Clerk of this Court by April
11, 2003.  The appeal will be returned to the docket of the Court upon receipt of the supplemental
record.
The motion for extension of time to file appellant's brief is dismissed.
It is ordered March 6, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish